                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                        )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )    No.:   3:13-CR-18-TAV-CCS-3
                                                   )
  CHRISTY TAMARO HINES,                            )
                                                   )
                Defendant.                         )


                         MEMORANDUM OPINION AND ORDER

         Defendant has moved [Docs. 184, 186] for a reduction of her sentence on the basis

  of her post-sentencing rehabilitation. Since defendant has been incarcerated, she has

  received nineteen (19) certificates regarding maintaining one’s health, personal growth,

  and skill-building. She contends that 18 U.S.C. § 3742(e), Pepper v. United States, 562

  U.S. 476 (2011), and case from the District of West Virginia provide a basis for reduction.

         However, “once a court has imposed a sentence, it does not have the authority to

  change or modify that sentence unless such authority is expressly granted by statute.”

  United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v.

  Curry, 606 F.3d 323, 326 (6th Cir. 2010). Although defendant cites 18 U.S.C. § 3742(e),

  the statute merely describes the review an appellate court performs when a defendant

  appeals a sentence; it does not provide an independent basis for sentence reduction. See

  United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993) (§ 3742 is the “basis for

  appellate review of a district court's sentencing decisions” and does “not grant jurisdiction

  to a district court to review a final sentence.”).



Case 3:13-cr-00018-TAV-CCS Document 202 Filed 04/15/21 Page 1 of 2 PageID #: 1648
         Defendant argues that in Pepper v. United States, the court granted a downward

  variance on the basis of defendant’s lack of violent history and post-sentencing

  rehabilitation [Docs. 184, 186]. In fact, the case held that “when a defendant's sentence

  has been set aside on appeal, a district court at resentencing may consider evidence of the

  defendant's postsentencing rehabilitation and that such evidence may, in appropriate cases,

  support a downward variance from the now-advisory Federal Sentencing Guidelines

  range.” 562 U.S. at 481. Defendant’s sentence here was affirmed [Doc. 173] and has not

  been set aside such that her rehabilitation may be considered like in Pepper. Rehabilitative

  efforts therefore provide no independent basis for the Court to reduce defendant’s sentence.

         Finally, defendant states a defendant in West Virginia received a 30-month sentence

  reduction for programming at Alderson Prison Camp. However, the amended judgment,

  provided by the government as an attachment [Doc. 188-1] indicates that the defendant’s

  sentence was reduced pursuant to Federal Rule of Criminal Procedure Rule 35(b), not §

  3742(e). Rule 35(b), which provides for sentence reduction upon the government’s motion

  for correcting clear error or defendant’s substantial assistance, is not applicable in this case.

         Overall, defendant has not identified a basis for a sentence reduction. Accordingly,

  her motions [Docs. 184, 186] for reconsideration in light of her post-sentencing

  rehabilitation are DENIED.

         IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE

                                                 2


Case 3:13-cr-00018-TAV-CCS Document 202 Filed 04/15/21 Page 2 of 2 PageID #: 1649
